Citation Nr: 1604577	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  09-24 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for chronic bronchitis.  

2.  Entitlement to an extraschedular evaluation for chronic bronchitis.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1974 to September 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which granted service connection for chronic bronchitis and assigned a 10 percent evaluation, effective November 30, 2005.  The Veteran appeals for a higher initial evaluation.    

During the pendency of the appeal, the RO issued an April 2008 rating decision granting a 60 percent evaluation for chronic bronchitis, effective May 16, 2007.  In a January 2009 rating decision, the RO found clear and unmistakable error in the April 2008 rating decision; and proposed to decrease the Veteran's evaluation for chronic bronchitis from 60 percent to 10 percent, effective May 16, 2007.  In a May 2009 rating decision, the RO found clear and unmistakable error in the April 2008 rating decision; and reduced the Veteran's evaluation for chronic bronchitis from 60 percent to 10 percent, effective May 16, 2007.  The Veteran continues to appeal for a higher initial evaluation for chronic bronchitis.  AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claimant is presumed to be seeking the maximum rating).  

In July 2009, the Veteran requested a hearing before a Veterans Law Judge (VLJ) at the RO.  However, in an April 2012 signed statement, the Veteran's representative withdrew the Veteran's request for a hearing.  The Veteran has not requested another hearing and therefore, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2015). 

In November 2013, the Board remanded the issue of entitlement to an initial evaluation in excess of 10 percent for chronic bronchitis for additional development.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The issue of entitlement to an extraschedular evaluation for chronic bronchitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appeal, the Veteran's chronic bronchitis cannot be adequately evaluated using the objective findings of pulmonary function testing. 


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for chronic bronchitis have not been met on a schedular basis.  38 U.S.C.A. §§ 1155, 2103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.97, Diagnostic Code 6600 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the Veteran's claims for a higher initial evaluation, the Veteran received sufficient Veterans Claims Assistance Act of 2000 (VCAA) notice prior to the grant of service connection and assignment of an initial evaluation and effective date, thereby satisfying the VA's duty to notify in this case.  Dingess, supra.

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, the Veteran underwent VA examinations in October 2007, November 2007, May 2009, September 2011, and February 2014.  

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.

II. Higher Evaluation

The Veteran contends that his current evaluation for chronic bronchitis does not adequately represent his level of impairment.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

The Veteran's chronic bronchitis has been currently evaluated as 10 percent disabling, effective November 30, 2005, under 38 C.F.R. § 4.97, Diagnostic Code 6600, which rates the severity of pulmonary disorders based primarily on objective numerical results of pulmonary function testing (PFT).  Chronic bronchitis is evaluated using the following tests: (1) Forced Expiratory Volume in one second (FEV-1), (2) the ratio of FEV-1 to Forced Vital Capacity (FEV-1/FVC), and (3) Diffusion Capacity of the Lung for Carbon Monoxide by Single Breath Method (DLCO (SB)).  38 C.F.R. § 4.97.  A revised regulation clarifying evaluation of respiratory conditions provides that when applying Diagnostic Codes 6600, 6603, 6604, 6825-6833 and 6840-6845, post-bronchodilator studies are required.  38 C.F.R. § 4.96(d) (2015).

Diagnostic Code 6600 provides that a 10 percent rating is assignable for a FEV-1 value of 71 to 80 percent predicted, a FEV-1/FVC value of 71 to 80 percent, or a DLCO (SB) value of 66 to 80 percent predicted.  A 30 percent rating is assignable for a FEV-1 value of 56 to 70 percent predicted, or FEV-1/FVC of 56 to 70 percent, or DLCO (SB) 56 to 65 percent predicted.  A 60 percent rating is assignable for a FEV-1 value of 40 to 55 percent predicted, a FEV-1/FVC value of 40 to 55 percent, a DLCO (SB) value of 40 to 55 percent predicted, or a maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent rating is assignable for FEV-1 less than 40 percent of predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) less than 40 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by Single Breath Method (DLCO (SB)) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires oxygen outpatient therapy.  38 C.F.R. § 4.97, Diagnostic Code 6600.  

At the outset, the Board recognizes that the Veteran has an extensive documented history of chronic respiratory problems.  However, the Veteran's respiratory symptoms have complicated the testing of his disability for evaluation purposes.  Therefore, the Board, as discussed below, will highlight those findings that exemplify why a higher schedular evaluation for the Veteran's service-connected chronic bronchitis is not applicable in this case.  

In October 2007, the Veteran underwent a VA examination.  The Veteran reported his current respiratory symptomatology.  The VA examiner referred to a PFT study from July 2007, however, those results did not include post-bronchodilator test results, and no explanation was provided for why that testing was not performed.  Based on the current examination and a review of the Veteran's medical records, the VA examiner diagnosed the Veteran with prior pneumococcal sepsis with right lower lobe (RLL) pneumonia and residual structural abnormality although no demonstrable bronchiectasis, chronic bronchitis, and RLL lung scarring.  

In November 2007, the Veteran was afforded another VA examination.  The Veteran reported his current respiratory symptomatology.  The Veteran's PFT  results (post-bronchodilator) showed that he had a FEV-1 value of 45 percent predicted and a FEV-1/FVC value of 102 percent predicted.  The VA examiner diagnosed the Veteran with chronic bronchitis with recurrent acute bronchitis.  

In May 2009, the Veteran was afforded another VA examination.  The Veteran reported his current respiratory symptomatology.  Following a review of the Veteran's medical records, obtaining his history, performing a physical examination, and reviewing the medical literature, the VA examiner concluded that "the FEV-1/FVC test is the gold standard to quantitate airway obstruction, however, it has limitations."  The VA examiner noted that the Veteran had a normal FEV-1/FVC percentage two hours post albuterol inhaler and a normal chest x-ray.  The Veteran was diagnosed with recurring bronchitis.  

In a March 2010 statement, the Veteran's VA treating pulmonologist summarized the Veteran's history of respiratory problems since his discharge.  The VA examiner highlighted the Veteran's 2005 hospitalization for pneumonia and pneumococcal sepsis, which resulted in the Veteran being comatosed for more than one week and required mechanical ventilation due to adult respiratory distress syndrome (ARDS).  Based on that episode, the VA treating pulmonologist concluded that the Veteran was "left with residual [RLL] scarring without clear radiographic evidence of bronchiectasis, but a history that is most consistent with that disease."  Citing the November 2007 PFT, the VA treating pulmonologist explained that the results were most consistent with a mixed restrictive and obstructive defect.  A high FEV-1/FVC does not indicate an absence of disease only that there are concurrent abnormalities (obstructive and restrictive).  The VA treating pulmonologist disagreed with the November 2007 VA examiner's finding that the FEV-1/FVC would be the most useful parameter in representing impairment from bronchitis.  Finding that the Veteran's lung disease is a multifactory ventilatory defect, the VA examiner stated that "one cannot solely consider indices of obstructive airways disease in evaluating this patient's disability."  The VA examiner found that the Veteran's most consistent diagnoses are chronic obstructive pulmonary disease (COPD) with bronchiectasis along with residual lung damage from his ARDS.  These disabilities caused the Veteran to experience recurrent fevers and infections from the structurally abnormal airways most prominent in the RLL.  Ultimately, the VA treating pulmonologist determined that due to the different defects having opposing effects on airflow limitation, a spirometry is an inaccurate assessment of disability in this Veteran.  

In September 2011, the Veteran was afforded another VA examination to evaluate his current respiratory symptomatology.  However, the PFT study again failed to yield any post-bronchodilator predicted results for evaluation purposes.  

At a February 2014 VA examination, the VA examiner noted that the Veteran's PFT results did not accurately reflect the Veteran's current pulmonary function.  A PFT performed prior to the examination was found to be invalid, because the Veteran was unable to perform the required maneuvers.  In addition, the VA examiner found that he was unable to determine which of the Veteran's multiple respiratory conditions (chronic bronchitis (COPD), bronchiectasis and lung scarring), was predominately responsible for the limitation in his pulmonary function as they all contributed to the limitation.  

Upon reviewing the March 2010 opinion of the Veteran's VA treating pulmonologist, the February 2014 VA examiner agreed with his finding that the spirometry was not accurate to evaluate impairment in the Veteran due to his particular mix of conditions.  Moreover, the February 2014 VA examiner concluded that the Veteran was now no longer able to complete PFT/spirometry testing satisfactorily to be valid.  He noted that the Veteran's testing since 2011 had been shown to be invalid and did not reflect current functional impairment.  

Finally, the February 2014 VA examiner discussed how, even with valid testing, accurately evaluating the Veteran's impairment would remain problematic.  The Veteran's respiratory condition was described as known chronic bronchitis with suspected bronchiectasis, which are both primarily obstructive problems, but in advanced stages bronchiectasis can lower FVC, which is a restrictive pattern.  Referring to the March 2010 opinion, the February 2014 VA examiner agreed that a mixed restrictive/obstructive pattern on PFTs would make the FEV-1/FVC ratio higher and it would appear that the Veteran had more normal lung function than is reality; therefore, that number should not be used.  The February 2014 VA examiner concluded that if the Veteran had valid testing on PFT/spirometry, the most accurate number would be to use the FEV-1 as that is the best test of obstructive disease.  However, the February 2014 VA examiner acknowledged that the FEV-1 would miss the restrictive disease, which would be best measured by FVC.  Reiterating his prior conclusion, the February 2014 VA examiner stated that the ratio of the two (FEV-1 and FVC) could not be used as both might be lower and then the ratio could appear normal.  

Based on the above findings, the Board concludes that the Veteran's service-connected chronic bronchitis cannot be accurately evaluated based on the schedular criteria, which primarily depends on objective numerical results of pulmonary function testing.  As such, the Veteran's service-connected chronic bronchitis does not warrant an initial evaluation higher than 10 percent on a schedular basis.  For these same reasons, the Board will address in the discussion below whether extraschedular consideration is appropriate in this case.  


ORDER

Entitlement to an initial evaluation in excess of 10 percent for chronic bronchitis is denied.  


REMAND

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director of Compensation Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In determining whether an extra-schedular evaluation should be considered, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

Here, the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected chronic bronchitis.  As detailed in the discussion above, the February 2014 VA examiner, in agreement with the findings of the March 2010 VA treating pulmonologist, summarized how the Veteran's mixed obstructive and restrictive diseases could not be accurately assessed by the numbers provided by a valid PFT.  Notably, the February 2014 VA examiner also found that the Veteran had not had a valid PFT test performed since 2011, and was no longer able to perform the test properly to provide valid test results.  Thus, the diagnostic criteria does not contemplate the Veteran's chronic bronchitis.  See 38 C.F.R. § 4.97, Diagnostic Code 6600.  

There is also evidence of marked interference with employment.  The Veteran was employed in construction.  In a March 2007 statement, the Veteran's VA treating pulmonologist noted that the Veteran experienced recurrent acute bronchitis with accompanying pneumonia, which was frequent (monthly) and incapacitating; therefore, he opined that the Veteran would be precluded from obtaining or following gainful employment in construction, his area of skill.  While the May 2009 VA examiner found that the Veteran would not be precluded from sedentary employment due to his pulmonary disability, the evidence shows that the Veteran continued to experience recurrent episodes of bronchitis.  In a March 2010 statement, the Veteran's VA treating pulmonologist concluded that because of the Veteran's frequent fevers and recurrent severe symptoms (including chronic sputum production), when he has a pulmonary infection, the Veteran has been unable to work.  Thus, referral for extraschedular consideration is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should refer the Veteran's claim to the Director of Compensation Service or Under Secretary for Benefits for consideration of whether the Veteran's service-connected chronic bronchitis warrants an extraschedular rating under 38 C.F.R. § 3.321(b).  

2.  If the benefits sought on appeal remand denied, the Veteran should be provided a supplemental statement of the case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


